Citation Nr: 9933045	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic active 
autoimmune hepatitis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, including service in Vietnam.  His decorations include 
the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
a liver disease, claimed as secondary to Agent Orange 
exposure.

The Board notes that this case was remanded by the Board on 
two occasions.  In June 1996, this case was remanded so the 
veteran could be scheduled for a personal hearing before a 
traveling member of the Board.  A personal hearing was 
subsequently held before the undersigned at the RO in July 
1997.  In the November 1997, this case was remanded to the RO 
for additional evidentiary development.  The requested 
development was completed by the RO and in January 1999, a 
Supplemental Statement of the Case was issued in which the RO 
continued to deny service connection for chronic active 
hepatitis.  The case was then returned to the Board for 
adjudication. 

In the November 1997 remand, the Board found that the veteran 
had raised claims of entitlement to an increased rating for 
the neurological residuals of a shell fragment wound to the 
left buttock and entitlement to service connection for the 
residuals of a parasitic stomach infection.  As these claims 
had not been previously addressed, these matters were 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board is without 
jurisdiction to consider issues not yet adjudicated by the 
RO].  To the Board's knowledge, the RO has since taken no 
action regarding these claims.  Accordingly, these matters 
are again referred to the RO for appropriate consideration.

In September 1999, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) regarding several 
questions associated with the veteran's claim.  See 38 C.F.R. 
§ 20.901(a) (1999).  A response was received in October 1999, 
which was forwarded to the veteran's accredited 
representative later that month.  In an attached letter, the 
Board informed the representative that she and the veteran 
had 60 days from the date of that letter to offer additional 
evidence or argument in support of the veteran's claim.  
However, in a signed statement dated October 29th, 1999, the 
veteran's accredited representative indicated that they had 
no additional evidence or argument to submit.  Thereafter, 
the veteran's case was returned to the Board for 
adjudication.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's chronic active autoimmune 
hepatitis was not incurred in or aggravated during service 
nor is it otherwise etiologically related to service.


CONCLUSION OF LAW

The veteran's chronic active autoimmune hepatitis, claimed as 
secondary to exposure to Agent Orange, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 1154(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Agent Orange

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases will 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumptions of 
§ 3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 

Combat Status

Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service- connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service- connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has rendered several decisions that further clarified 
the law and VA regulations pertaining to the use of lay 
statements in cases involving combat veterans.  In Caluza v. 
Brown, 7 Vet. App. 498 (1995), the Court emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  7 Vet. App. at 
507.  Accordingly, the " 'lay or other evidence' [will] be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' 
that the disease or injury was not incurred or aggravated in 
service . . . . [citing Jensen v. Brown, 19 F.3d 1413, 1717 
(Fed. Cir. 1994)]."  7 Vet. App. at 508.  

However, the Court has further held that 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish that his claim is well 
grounded by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).   In Kessel v. West, No. 98-772 (U.S. Vet. App. Sep. 
20, 1999), the Court recently affirmed that the 38 U.S.C.A 
§ 1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability. 

Factual Background

Upon entrance into service, the veteran reported no history 
of stomach, liver, or intestinal trouble, and no history of 
jaundice.  An examiner noted "normal" for the veteran' 
gastrourinary system and for his abdomen and viscera.

Service medical records reflect that in February 1967, the 
veteran was treated for 2nd degree burns on his hands.  On 
February 14th, his wounds were debrided and the dead skin was 
removed.  Clinical notes dated throughout February 1967 and 
March 1967 indicate that his dressings were changed several 
times during that period.

Service medical records further reflect that in September 
1967, the veteran sustained a shell fragment wound to the 
right hand as a result of an enemy mortar attack.  A clinical 
note dated September 8th indicates that he was treated in the 
field and returned to duty.  Two days later, the veteran 
apparently suffered shrapnel wounds to the left buttocks and 
right foot, for which he was hospitalized until September 
18th.

Upon discharge from service, an examiner again noted 
"normal" for the veteran's abdomen and viscera, and for his 
gastrourinary system.  In February 1969, the RO granted 
service connection for the residuals of shrapnel wounds to 
the right foot with retained foreign bodies and for a scar of 
the left buttock, residual of a shrapnel wound.

In August 1993, the veteran filed a claim of entitlement to 
service connection for liver disease, claimed as secondary to 
Agent Orange exposure.  He submitted an August 1993 
consultation report from the UCI Medical Center, which shows 
a diagnosis of chronic active autoimmune hepatitis.  In the 
report, a Dr. J.H. noted that the veteran had been entirely 
well until February 1993, when he began vomiting and became 
jaundiced.  After several months of consultations by various 
physicians, it was apparently determined that the veteran had 
chronic active hepatitis and that he had suffered an 
exacerbation, which caused hepatic liver failure in February 
1993.

Additional private medical records submitted in November 1993 
reflect that the veteran was treated by numerous physicians 
throughout that year for hepatic liver failure and chronic 
active hepatitis.  During this time, the veteran was also 
treated for several other conditions, including chronic 
fatigue syndrome and peripheral neuropathy.  In a July 1993 
letter, Dr. K.N. discussed both the veteran's hepatic liver 
failure and his development of pain in the lower extremities.  
Dr. K.N. noted that while a cause of the veteran's disease 
had not yet been determined, chemical exposure was suspected.  
Dr. K.N. further noted that the veteran had been involved 
with tooling while working for McDonnell Douglas, an aircraft 
manufacturer, and that this job involved some exposure to 
chemicals.  Several other physicians who treated the veteran 
during this period also noted a history of possible chemical 
exposure while working at McDonnell Douglas.  By September 
1993, Dr. J.H. noted that the veteran's condition was stable 
and that he was recovering from his acute exacerbation of 
hepatic failure.  However, subsequent treatment records dated 
in 1994 and 1995 reflect ongoing treatment for chronic active 
autoimmune hepatitis, chronic fatigue syndrome, and 
peripheral neuropathy.

In February 1996, the veteran was found eligible for 
disability payments by the Agent Orange Veteran Payment 
Program.   This organization determined that the veteran had 
became "totally disabled" as of February 1, 1993.

In a Substantive Appeal (VA Form 9) submitted in July 1995, 
the veteran contended that a relationship existed between his 
chronic hepatitis and his service in Vietnam.  The veteran 
reported that upon entering service he weighed 175 pounds and 
was in fit physical condition, except for some breathing 
problems in his nose.  He reported that while he was training 
at Camp Pendelton, he was exposed to a fire that killed the 
fire team and resulted in the rest of his outfit being 
quarantined until their transfer to Vietnam.  He further 
reported that while he was in Vietnam, he was issued a gas 
mask, which was worn whenever planes flew above him and 
dropped defoliants, or Agent Orange.  The veteran asserted 
that he also suffered from heat exhaustion in Vietnam and 
from burns, which resulted in his being sent to a field 
hospital and then to Hawaii for treatment.  He also indicated 
that he was treated for several other symptoms while in the 
service, including vomiting, defecation, urinating blood, and 
an inflamed Achilles tendon.  He stated that at the time of 
his discharge he weighed only 121 pounds.  The veteran 
essentially asserted that all of these injuries and symptoms 
represented an underlying condition that was not properly 
diagnosed in service and that later led to his development of 
chronic active hepatitis.

In January 1997, the veteran submitted a signed statement 
from W.M., who had served with the veteran in Vietnam.  W.M. 
reported that he had also been exposed to Agent Orange in 
service and that he had also developed peripheral neuropathy 
and a liver disorder.

In a statement submitted in May 1997, the veteran contended 
that because he was granted benefits by the Agent Orange 
Veteran Payment Program, he should be granted service 
connection by VA.

In a July 1997 Notice of Determination, the Social Security 
Administration found that the veteran was disabled due to his 
chronic active hepatitis and therefore entitled to continued 
benefits from that agency.

During the veteran's July 1997 hearing before the 
undersigned, he testified that while he was in service, he 
was exposed to petroleum products, fungicides, chemical 
smoke, riot control chemicals, and Agent Orange.  The veteran 
indicated that on one occasion in Vietnam, he suffered second 
degree burns to his hand, arm, chest, and face as a result of 
exposure to a chemical fire.  The veteran also reiterated 
that upon his entrance into service, he weighed 175 pounds 
and that upon discharge, he weighed only 121 pounds.  He 
reported that doctors at the time told him that his weight 
loss was due to heat exhaustion, but the veteran testified 
that he was never able to gain that weight back.  The veteran 
further testified that after his discharge from the military, 
he went to work for McDonnell Douglas, where he worked until 
1990.  He reported that he first experienced liver trouble in 
1993, and that he was told by his doctors that this was 
probably caused by exposure to a toxic chemical of unknown 
type or origin.  He indicated that he retired from McDonnell 
Douglas in 1994 due to his disabilities.  

In March 1998, a letter was submitted by Dr. J.W., one of the 
veteran's treating physicians.  Dr. J.W. indicated that the 
sequela of the veteran's chronic active hepatitis has been 
chronic fatigue syndrome, which he reported has been quite a 
dramatic problem for the veteran.  Dr. J.W. further reported 
that although the veteran has been evaluated extensively with 
sleep studies and by a neurologist, no specific cause for his 
chronic fatigue could be found.

In July 1998, VA provided the veteran with a gastroenterology 
study, which was conducted by Dr. F.A., a private physician.  
Dr. F.A. reviewed the veteran's medical history and 
determined that the etiology of the veteran's chronic active 
hepatitis was unclear, but given his exposure to toxic 
agents, it could not be clearly stated that those agents were 
not responsible for his liver disease.  Dr. F.A. noted that 
in general characterization in the autoimmune category shows 
that the etiology is poorly understood and a toxic agent may 
be responsible.  The veteran was diagnosed with chronic 
active hepatitis, etiology unclear, most likely autoimmune by 
its characteristic response to steroids.

As noted above, in September 1999, the Board requested a 
medical opinion from the Veterans Health Administration (VHA) 
regarding several questions associated with the veteran's 
claim.  See 38 C.F.R. § 20.901(a).  Specifically, the 
physician was asked to review all of the evidence of record 
and determine whether the veteran's chronic active hepatitis 
was related to exposure to herbicides in service.  In the 
event that the physician determined that the veteran's 
chronic active hepatitis was not related to exposure to 
herbicides during service, the physician was asked to discuss 
the most likely etiology of the veteran's disease.

In June 1999, in response to the Board's request, B.C., M.D. 
of the Louisville VA Medical Center reviewed the veteran's 
claims folder and determined that there was no evidence that 
the veteran's chronic active hepatitis was related to 
service.  Dr. C. further determined that there was no 
evidence of a history of liver problems during service, and 
that his chronic problems did not began until many years 
after his chemical exposure in service.  Dr. B.C. indicated 
that although the cause of autoimmune hepatitis was unknown, 
he was aware of no study connecting autoimmune hepatitis to 
herbicide exposure years earlier.  

Analysis

Preliminary Matter: well groundedness of the claim

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded,  there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza, 7 Vet. App. at 506.  All three prongs of the Caluza 
test must be met.

The Board finds that the veteran has submitted a well-
grounded claim of entitlement to service connection for 
chronic active autoimmune hepatitis within the meaning of 
38 U.S.C.A. § 5107(a).  Specifically, the veteran has 
submitted (1) recent private treatment records demonstrating 
a current diagnosis of chronic active hepatitis; (2) lay 
statements from both the veteran and M.W. alleging that the 
veteran was exposed to Agent Orange in Vietnam; and (3) the 
July 1993 statement of Dr. K.N. indicating that the suspected 
cause of the veteran's condition was exposure to toxic 
chemicals.  See Caluza, 7 Vet. App. at 506.  While not 
necessarily conclusive as to his claim, the Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim for service 
connection is plausible and thus, well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim having been submitted, VA now has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  As noted above, this case 
was remanded in November 1997 for additional evidentiary 
development, which was completed by the RO.  In order to 
clarify the medical evidence, the Board requested and 
obtained the expert medical from VHA described above.  Thus, 
there now is ample medical and other evidence of record, the 
veteran has been provided with a recent physical examination, 
and there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  Therefore, the Board finds that all facts 
that are relevant to this issue have been properly developed 
and that no further action is required in order to comply 
with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Once a well-grounded claim has been established, it is the 
Board's responsibility to weigh the evidence.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Presumptive service connection due to Agent Orange exposure

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision, and the disorder for which service connection 
is sought must be specified at 38 C.F.R. § 3.309(e) in order 
to enjoy the presumption of service incurrence thereunder.  
The disabilities specified at 38 C.F.R. § 3.309(e) do not 
include chronic active autoimmune hepatitis.  Therefore, the 
veteran is not entitled to presumptive service connection for 
Agent Orange exposure.  

Furthermore, it cannot be presumed that the veteran was 
exposed to Agent Orange under 38 C.F.R. § 3.307(a) merely by 
virtue of his having served in Vietnam because service in 
Vietnam in and of itself is not sufficient to presume Agent 
Orange exposure under the provisions of that regulation.  In 
order to be entitled to such a presumption, the veteran must 
be diagnosed with one of the presumptive diseases listed 
under § 3.309(e).  See McCartt v. West, 12 Vet. App. 164 
(1999).  However, as will be discussed in further detail 
below, the Board notes that although the veteran is not 
entitled to a presumption of exposure to Agent Orange on this 
basis, he may nevertheless be entitled to such a presumption 
under the provisions of 38 U.S.C.A. § 1154(b), which relate 
to combat veterans.

Direct service connection

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee, 34 F.3d at 1043-1044.  Thus, the Board will consider 
whether the veteran is entitled to service connection for 
chronic active autoimmune hepatitis under the regular 
criteria for service connection.  

The Board notes that most of the evidence in this case is not 
in dispute.  The veteran currently suffers from chronic 
active autoimmune hepatitis for which he has been receiving 
ongoing treatment since 1993.  Additionally, because the 
record reflects that the veteran served as a rifleman in the 
Republic of Vietnam, during which time he received multiple 
shrapnel wounds as a result of enemy fire and was awarded the 
Purple Heart Medal, the Board finds that he is a combat 
veteran within the meaning of 38 U.S.C.A. § 1154(b).  
Applicable law therefore mandates that his proffered account 
of any combat-related injuries must be accepted unless 
inconsistent with the circumstances, conditions, or hardships 
of service, or unless the Board finds by clear and convincing 
evidence that a particular combat-claimed event did not 
occur.  38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 
128, 146 (1997).  

Since the veteran's allegations of exposure to Agent Orange 
while on patrol in Vietnam are consistent with the 
circumstances and conditions of service at that time, and 
because there is no clear and convincing evidence of record 
indicating that such exposure did not occur, the Board finds 
that the veteran's proffered account of exposure to Agent 
Orange during service must be excepted as fact in this case.  
However, as noted above, the presumption of 38 U.S.C.A. 
§ 1154(b) only relates to the question of service incurrence, 
it does not relate to the question of rather there is a 
relationship between the in-service event and the current 
disability.  See Kessel v. West, No. 98-772 (U.S. Vet. App. 
Sep. 20, 1999).  Therefore, the sole matter still under 
dispute is whether the veteran's chronic active autoimmune 
hepatitis is related to his exposure to Agent Orange during 
service.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board found the most probative evidence of record to be 
the October 1999 VHA opinion of Dr. B.C., who reviewed the 
veteran's entire medical history and concluded that there was 
no relationship between the veteran's chronic active 
hepatitis and his in-service exposure to herbicides.  Dr. 
B.C. based this opinion on the lack of any in-service 
treatment for liver problems and the number of years that 
passed between his discharge from service in March 1966 and 
his first report of symptoms in February 1993.  Dr. B.C. 
found that although the cause of autoimmune hepatitis was 
unknown, he was aware of no medical studies which could 
support a connection between autoimmune hepatitis and 
exposure to Agent Orange so many years earlier.

The Board has carefully reviewed the evidence, including the 
private treatment records submitted by the veteran that 
contain several notations addressing the etiology of the his 
chronic active autoimmune hepatitis.  However, after 
reviewing these records, the Board finds these notations to 
be of less probative value than the opinion of Dr. B.C.  
Specifically, the Board notes that while several of the 
veteran's treating physicians, including Dr. K.N., noted that 
the possible cause the veteran's chronic active hepatitis was 
chemical exposure, these opinions appear only speculative and 
general in nature, and fail to specifically address the 
source of that chemical exposure as being exposure to Agent 
Orange or other herbicides in service.  In fact, the Board 
notes that in finding that the veteran's disability may be 
related to chemical exposure, these physicians appear to have 
only been considering the possibility of chemical exposure 
while working at McDonnell Douglas.  There is no indication 
in these records that any of the veteran's physicians ever 
found that his chronic active hepatitis is related to 
exposure to herbicides in service. 

Furthermore, the Board notes that one of the veteran's 
treating physicians, Dr. J.W., indicated in his March 1998 
letter that no cause had yet been found for the veteran's 
disease.  The Board believes that this further supports the 
conclusion that the earlier notations made by the veteran's 
physicians regarding chemical exposure were only speculative 
and general in nature.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature are of little, if any, probative value.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. West, 11 Vet. 
App. 314, 316-7 (1998). 

The Board has also considered the July 1998 opinion of Dr. 
A.F., who found that toxic agents could be responsible for 
autoimmune hepatitis.  However, the Board finds that this 
opinion to be of less probative value than the opinion of Dr. 
B.C., as Dr. F.A.'s opinion also appears speculative in 
nature and fails to specifically address the veteran's case.  
Although the Board recognizes that Dr. A.F. did review the 
veteran's medical history, the Board notes that the only 
basis cited for his conclusion that autoimmune hepatitis 
could related to chemical exposure is the fact that the 
etiology of autoimmune hepatitis is so poorly understood.  
While the Board recognizes that this opinion is somewhat 
probative as to the etiology of the veteran's disease, the 
Board places more weight on the opinion of Dr. B.C., who 
acknowledged that the etiology of chronic active hepatitis 
was unknown, but also based her findings on the absence of 
any in-service treatment for liver problems and on the period 
of time that had passed between the veteran's service and his 
first reported symptoms in February 1993.  The Board finds 
that Dr. B.C.'s opinion, which is more consistent with the 
veteran's medical history, is more probative than Dr. F.A.'s 
more speculative and general opinion that toxic chemicals 
could be responsible for chronic active hepatitis.  See 
Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 
523; Sacks, 11 Vet. App. at 316-7. 

The only other evidence of record supporting the veteran's 
claim that his chronic active hepatitis is related to 
exposure to Agent Orange during service are his own 
contentions and the statement of M.W., who served with the 
veteran.  Specifically, the veteran has pointed to several 
symptoms and injuries he experienced in Vietnam, such as 
suffering 2nd degree burns in a chemical fire, experiencing 
heat exhaustion, and suffering extreme weight loss, as 
evidence of an "underlying condition" that he claims likely 
developed into his chronic active hepatitis.  However, while 
the Board does not doubt that the veteran is sincere in his 
belief that these symptoms and injuries represented of an 
"underlying condition", as lay person, neither the veteran 
nor M.W. are considered competent to offer opinions regarding 
matters such as medical causation.  Grottveit v. Brown, 5 
Vet. App 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The Board notes that the veteran has also asserted that 
because he was granted benefits by the Agent Orange Veteran 
Payment Program, he should similarly be entitled to VA 
compensation benefits.   However, as noted above, entitlement 
to benefits from the Agent Orange Veteran Payment Program, 
which is a nongovernmental, nonprofit entity, is based upon 
standards very different than those required to establish 
service connection.  "The Program eligibility requirements 
quite clearly appear to be simply service, exposure to Agent 
Orange, and total disability."  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); see also Winsett v. West, 11 Vet. App. 
420, 425 (1998).  Thus, the Board finds that the veteran's 
eligibility for participation in the Agent Orange Veteran 
Payment Program is not probative in determining whether his 
chronic active hepatitis is actually related to exposure to 
Agent Orange in service.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
chronic active autoimmune hepatitis.  The benefit sought on 
appeal is accordingly denied.



ORDER

Entitlement to service connection for chronic active 
autoimmune hepatitis, claimed as secondary to Agent Orange 
exposure, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   This program was established by settlement of a class-action suit brought in the U.S. District Court for the 
Eastern District of New York, and is administered pursuant to that Court's order by a nongovernmental, 
nonprofit entity.  See In re "Agent Orange" Product Liability Litigation, 597 F. Supp. 740, 862 (E.D.N.Y. 
1984), aff'd, 818 F.2d 145 (2d Cir. 1987).  Receipt of compensation under the Agent Orange Veteran 
Payment Program, which is a nongovernmental entity, is based upon standards very different than those 
required to establish service connection.  See Brock v. Brown, 10 Vet. App. 155 (1997); Viglas v. Brown, 
7 Vet. App. 1 (1994).  Thus, a veteran's eligibility for participation in the Agent Orange Veteran Payment 
Program is not determinative with respect to the payment of VA compensation benefits.  See Brock, 
10 Vet. App. at 161-162.

